Citation Nr: 0514167	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  99-07 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for dysthymic disorder and social phobia.

2.  Entitlement to a rating in excess of 30 percent for acne 
vulgaris.

3.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TR).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and M. S.

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1969 to February 1971.

In July 2000 and June 2003, the veteran had hearings before 
the undersigned Acting Veterans Law Judge.  Those hearings 
were held at the Board's central office in Washington, D.C.  
After each hearing, the case was remanded for further 
development.  Following the requested development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, confirmed and continued the initial 
50 percent rating for the veteran's dysthymic disorder and 
social phobia.  It also denied his claim of entitlement to a 
rating in excess of 30 percent for acne vulgaris, as well as 
his claim of entitlement to a TR.  Thereafter, the case was 
returned to the Board for further appellate action.

The issues of entitlement to an increased initial rating for 
dysthymic disorder and social phobia and for a TR are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

In a communication, dated in November 2004, the veteran 
requested a hearing before the Board.  In March 2005, his 
representative stated that the veteran wished to withdraw 
that request.  38 C.F.R. § 20.702(e) (2004).  Accordingly, 
such a hearing will not be scheduled.




FINDING OF FACT

The veteran's acne vulgaris, manifested primarily by a cystic 
quality, oily skin, discoloration, multiple blackheads, 
tender lesions, irregular skin contour, and small areas of 
discoloration, is productive of no more than severe 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for acne 
vulgaris have not been met.  38 U.S.C.A. § 1155, 5103, 5103A 
(West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.118, Diagnostic 
Code (DC) 7800 (1997) (revised effective August 30, 2002 
(67 Fed. Reg. 49,590-49,599 (July 31, 2002); current version 
at 38 C.F.R. § 4.118, DC 7800 (2004)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of the veteran's claim 
of increased rating for acne vulgaris, the Board must ensure 
that the VA has met its statutory duty to assist the veteran 
in the development of that claim.

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2004)).  

By virtue of information contained in letters, dated in 
November 2002 and March 2004, the VA informed the veteran and 
his representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  

The VA noted that in order to establish entitlement to an 
increased rating, the evidence had to show that the veteran's 
service-connected disability had gotten worse.  The VA stated 
that such evidence could include a statement from the 
veteran's doctor containing physical and clinical findings, 
results of laboratory testing, X-ray reports, and other dates 
of examinations or tests.  The VA requested that the medical 
records be recent, i. e., preferably within the preceding 12 
months.

The VA informed the veteran that he could submit his own 
statement describing his symptoms, their frequency and 
severity, and other involvement, extension, and additional 
disablement caused by his disability.  The VA stated that he 
could also submit statements from other individuals who could 
use their knowledge and personal observations to describe the 
manner in which the veteran's disabilities had become worse.

The VA then requested that the veteran notify it if there was 
an other evidence or information that he thought would 
support his claim.  The VA noted that it would request 
relevant records held by Federal agencies, such as medical 
records from the military or VA hospitals or those held by 
the Social Security Administration.  The VA also noted that 
it would make reasonable efforts help the veteran try to get 
other relevant evidence, such as private medical records, 
employment records, or records from State or local government 
agencies.  

The VA told the veteran that he had to give it enough 
information about his records so that it could obtain them 
from the person or agency that had them.  He was notified 
that if he wished the VA to obtain medical records concerning 
the condition at issue, he would have to authorize medical 
personnel to release such records by using VA Form 21-4142.  
Such information included the name and address of the person, 
agency, or company who had the records; the approximate time 
frame covered by the records; and, in the case of medical 
records, the condition for which he was treated.  The VA 
stated that it would notify the veteran if the holder of the 
records declined to provide them or asked for a fee to 
provide them.  The VA noted, however, that it was ultimately 
the veteran's responsibility to make sure that it received 
all of the evidence necessary to support his claim, that was 
not in the possession of a Federal department or agency.  

The VA informed the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  The VA stated that it was his responsibility to 
report for all examinations and that the consequences of 
failing to report for an examination without good cause could 
include denial of the claim.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  
Courtesy copies of the November 2002 and March 2004 letters 
were sent to the veteran's representative.

In addition to the letters, dated in November 2002 and March 
2004, the veteran was provided with a Statement of the Case 
(SOC), issued in December 1998; Supplemental Statements of 
the Case (SSOC's), issued in June 1999, September 2002, and 
October 2004; and copies of the Board's remands, issued in 
October 2000 and December 2003.  Those documents further 
notified the veteran and his representative of the evidence 
necessary to substantiate the veteran's claim of entitlement 
to an increased rating for acne vulgaris.  Indeed, the SSOC 
issued in September 2002 set forth the relevant text of 
38 C.F.R. § 3.159.  The SOC and the SSOC's also identified 
the evidence that had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal for an increased rating for acne vulgaris:  
reports of examinations performed by the VA in April 1998, 
August 1998, February 2001 (with addenda, dated in April 
2001), and May 2004; the transcript of the veteran's May 1998 
hearing held before a local hearing officer at the RO; VA 
outpatient records reflecting the veteran's treatment from 
June 1998 to November 2000; transcripts of the hearings held 
in July 2000 and June 2003 before the undersigned Acting 
Veterans Law Judge; and photographs received from the veteran 
in February 2001.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of the 
evidence necessary to support his claim.  Indeed, all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, the 
Board notes that he has not identified any outstanding 
evidence (that has not been sought by the VA), which could be 
used to support the issue of entitlement to an increased 
rating for acne vulgaris.

Given the extensive efforts by the RO to development the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to the issue of entitlement to an increased 
rating for acne vulgaris.  Development which results in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the appellant is to be avoided.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to an increased rating for acne 
vulgaris.  See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005) (discussing prejudicial error).  Therefore, 
the Board will proceed to the merits of the appeal.  

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected acne vulgaris.  Where, as here, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

At the outset of the veteran's claim, there was no specific 
diagnostic code for rating acne.  Therefore, it was rated as 
scars in accordance with 38 C.F.R. § 4.118, DC 7800.  A 
30 percent rating was warranted for severe, disfiguring scars 
of the head, face, or neck, especially if it produced a 
marked or unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent rating was warranted for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  When in 
addition to tissue loss and cicatrization, there was marked 
discoloration, color contrast, or the like, the 50 percent 
rating under DC 7800 could be increased to 80 percent and the 
30 percent rating to 50 percent.  The most repugnant 
disfiguring conditions, including scars and diseases of the 
skin, could be submitted for Central Office rating, with 
several unretouched photographs.  Note, 38 C.F.R. § 4.118, DC 
7800.

Scars could also be rated based on limitation of function of 
the affected part.  38 C.F.R. § 4.118, DC 7805 (1997).

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders, 
including scars of the head, face, or neck.  67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  That change became effective 
on August 30, 2002.  

Although the revised regulations set forth specific criteria 
for rating acne, the 30 percent rating is the highest 
schedular rating permitted under the new criteria.  Under 
such circumstances, the revised regulations permit acne to be 
rated as scars of the head, face, or neck.  A 30 percent 
rating is warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with 2 or 
3 characteristics of disfigurement.  A 50 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks or lips), or; with 4 or 5 
characteristics of disfigurement.  

Under the revised rating criteria, the eight characteristics 
of disfigurement for the purposes of evaluation under 
38 C.F.R. § 4.118 are as follows:  (1) a scar 5 inches or 
more (13 or more centimeters) in length; (2) a scar at least 
one-quarter inch (0.6 centimeters) wide at its widest point; 
(3) when the surface contour of the scar is elevated or 
depressed on palpation; (4) a scar adherent to the underlying 
tissue; (5) when the skin is hypo or hyperpigmented in an 
area exceeding 6 square inches; (6) when the skin texture 
abnormal (irregular, atrophic, shiny, scaly, et cetera) in an 
area exceeding 6 square inches (39 square centimeters); (7) 
when there is underlying soft tissue missing in an area 
exceeding 6 square inches (39 square centimeters); (8) when 
the skin is indurated and inflexible in an area exceeding 
6 square inches (39 square centimeters).  38 C.F.R. § 4.118, 
DC 7800, Note (1).  Unretouched color photographs are to be 
taken into consideration.  38 C.F.R. § 4.118, DC 7800. Note 
(3).

Under the revised regulations, scars may also be rated based 
on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  

In determining whether a particular statute or regulation may 
be applied to a pending case, it must first be determined 
whether the statute or regulation itself addresses that 
issue.  If, as in this case, the statute or regulation is 
silent, it must be determined whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  Generally, if 
applying the new provision would produce such retroactive 
effects, the new provision should not apply.  If applying the 
new provision would not produce retroactive effects, the new 
provision must be applied.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects.  Generally, a statute or regulation 
would have a disfavored retroactive effect if it attaches new 
legal consequences to events completed before its enactment 
or extinguishes rights that previously accrued.  Most 
statutes and regulations liberalizing the criteria for 
entitlement to a benefit may be applied to pending claims 
because they would affect only prospective relief.  Statutes 
or regulations restricting the right to a benefit may have 
disfavored retroactive effects to the extent their 
application to a pending claim would extinguish the 
claimant's right to benefits for periods before the statute 
or regulation took effect.

During his hearings on appeal, the veteran testified that his 
service-connected acne was manifested by swelling and pus-
filled lesions that drained at irregular intervals.  He 
stated that, as a result, he was unable to shave with a blade 
or electric razor and needed to use barber shears.  He 
further stated that his acne was aggravated by stress, 
environmental pollutants and sun, and reported periodic 
flare-ups which lasted as long as six weeks.

Other than the reports of dermatologic examinations, 
performed by the VA in April 1998, August 1998, February 2001 
(with addenda, dated in April 2001), and May 2004, the only 
recent medical evidence concerning treatment or evaluation of 
the veteran's skin disorder consists of the reports of  VA 
dermatologic consultations in June and September 1998.  Such 
evidence discloses that the veteran's acne primarily affects 
his face and is manifested by a cystic quality, oily skin, 
discoloration, and multiple blackheads.  He treats the acne 
with topical medication prescribed by the VA and states that, 
during flare-ups, he takes anti-biotics and uses topical 
steroids.  He also reports a history of dermabrasion.  

Although the veteran's facial lesions are reportedly tender 
to palpation, and the contour of the skin is irregular, the 
areas of discoloration are very small.  Moreover, there is no 
evidence compatible with a scar 5 inches or more in length or 
at least one-quarter inch wide at its widest point.  There is 
also no evidence that the affected area is more than 6 square 
inches or that the skin is indurated and inflexible.  
Further, there are no findings that the scars adhere to the 
underlying tissue or that there is any missing soft tissue or 
that there is any limitation of function of the affected 
part.  In fact, the preponderance of the evidence shows that 
veteran's skin disorder is manifested by fewer than 4 
characteristics of disfigurement.  

Not only does the veteran fail to meet the requisite number 
of disfiguring characteristics, there is no competent 
evidence on file showing that his service-connected skin 
disorder is productive of any more than severe impairment.  
During his VA examination in February 2001, he submitted 
photographs to the examiner for review.  Although the veteran 
stated that such photographs were taken at a time when his 
acne was a little bit worse, they appeared very similar to 
the photographs taken during the VA examination in May 2004.  
In any event, such photographs did not show gross distortion 
or asymmetry of two features or paired sets of features, nor 
did they show complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  Indeed, the physician who examined the 
photographs submitted by the veteran in February 2001 
classified the veteran's cosmetic deformity as mild in nature 
(April 2001 addendum to the report of the February 2001 VA 
examination).  

Inasmuch as the veteran's acne is manifested by fewer than 
four disfiguring characteristics, and inasmuch as it is 
productive of no more than severe impairment, such disorder 
does not meet or more nearly approximate the schedular 
criteria for an increased  rating under either the old or new 
regulations.  Accordingly, the 30 percent rating is confirmed 
and continued.  

In arriving at this decision, the Board has considered the 
representative's request for an additional examination to be 
performed during a flare-up of the veteran's acne.  However, 
in its December 2003 remand, the Board instructed the veteran 
in bold black letters to endeavor to schedule such 
examination during a flare-up and to show a copy of the 
Board's remand to the RO when scheduling such an examination.  
The Board further stated that if the veteran was unable to 
schedule the examination during a flare-up, he should obtain 
unretouched photographs of the affected areas.

Despite those instructions, there is no evidence on file to 
show that the veteran ever notified the RO that he was having 
a flare-up.  Thus, the VA could not schedule him for an 
examination or otherwise evaluate his acne vulgaris when he 
claimed it was most disabling.  Therefore, the Board will not 
schedule the veteran for an additional examination to 
evaluate his acne vulgaris.  To conclude otherwise would 
allow the veteran to benefit from his own inaction.  As noted 
by the United States Court of Appeals for Veterans Claims, if 
a veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 406 (1991).  

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected acne vulgaris.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  Rather, the 
record shows that the manifestations of that disability are 
those contemplated by the regular schedular standards.  
Although the veteran has been unemployed for many years, the 
evidence does not show that that such status is due solely to 
his service-connected skin disorder.  

In this regard, it must be emphasized that the disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to a rating in excess of 30 percent for acne 
vulgaris, cystic type is denied.  


REMAND

The veteran also seeks entitlement to an initial rating in 
excess of 50 percent for his service connected dysthymic 
disorder and social phobia and to a TR.

In its December 2003 remand, the Board stated that the 
veteran should be scheduled for a psychiatric examination to 
ascertain the nature and severity of the veteran's service-
connected [psychiatric] disability.  The Board also stated 
that the examiner had to offer an opinion as to whether it 
was at least as likely as not that the veteran was unable to 
obtain and maintain substantially gainful employment solely 
as a result of his service-connected disabilities, without 
regard to his age or any non-service-connected disorders.  
The Board noted that the examination report had to include a 
complete rationale for all opinions and conclusions 
expressed.

In October 2004, the veteran underwent a VA psychiatric 
examination; however, the examiner did not express an opinion 
as to whether the veteran was unable to obtain and maintain 
substantially gainful employment solely as a result of his 
service-connected disabilities, without regard to his age or 
any non-service-connected disorders.  Such a deficiency 
suggests less-than-full compliance with instructions in the 
Board's remand and must be remedied.  Stegall v. West , 
11 Vet. App. 268 (1998).  

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to a TR.  
Accordingly, this case is REMANDED for the actions set forth 
in the indented paragraphs below.  The issue of entitlement 
to a rating in excess of 50 percent for dysthymic disorder 
and social phobia will be held in abeyance pending the 
requested development.  

1.  If the examiner who performed the 
October 2004 VA psychiatric examination 
is still available, return the case to 
that examiner.  Request that he review 
the claims folder, including, but not 
limited to, the report of his October 
2004 examination, and furnish an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran is 
unable to obtain and maintain 
substantially gainful employment, as a 
result of his service-connected 
psychiatric disorder.  

The rationale for all opinions must be 
set forth in writing.  The examiner need 
not reexamine the veteran, unless he 
feels unable to render the requested 
opinion without doing so.  If another 
examination is to be scheduled, do so in 
accordance with the actions set forth in 
paragraph 2 below.

Note:  Substantially gainful employment 
is that which is ordinarily followed by 
the non-disabled to earn a livelihood, 
with earnings common to the particular 
occupation in the community where the 
employee resides.  This suggests a living 
wage.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  The ability to work 
sporadically or obtain marginal 
employment is not substantially gainful 
employment.  38 C.F.R. §§ 4.16(a), 4.18; 
Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991). 

2.  If the examiner who performed the 
October 2004 VA psychiatric examination 
is unavailable, schedule the veteran for 
another psychiatric examination to 
determine the extent of his service-
connected dysthymic disorder and social 
phobia.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  

With respect to each of the symptoms 
identified in the General Rating Formula 
for Mental Disorders (38 C.F.R. § 4.130), 
the examiner must indicate whether such 
symptom is a symptom of the veteran's 
dysthymic disorder and/or social phobia.  
To the extent possible, the 
manifestations of those disorders must be 
distinguished from those of any other 
psychiatric disability found to be 
present.  The examiner must also provide 
a GAF based solely upon the veteran's 
dysthymic disorder and social phobia and 
provide an explanation of the 
significance of the GAF score assigned.  
Finally, the examiner must provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's dysthymic disorder and 
social phobia.  Specifically, the 
examiner must state whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
such disabilities preclude the veteran 
from obtaining and maintaining 
substantially gainful employment (The 
criteria for substantially gainful 
employment are noted in paragraph 1 
above.).  The rationale for all opinions 
must be set forth in writing.

3.  When all of the requested actions 
have been completed, undertake any other 
indicated development, and then 
readjudicate the issues of entitlement to 
a rating in excess of 50 percent for 
dysthymic disorder and social phobia and 
entitlement to a TR.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is so notified.  However, it must be 
emphasized that he has the right to submit any additional 
evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 



	                     
______________________________________________
	MICHAEL SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


